                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                              )
In re:                                        )       Case No. 17-50236 (AMK)
                                              )
         Louis Anthony Telerico               )       Chapter 11
                                              )
                               Debtor         )       Judge Alan M. Koschik


                   Objection of the United States Trustee to Confirmation of
                               Debtor’s Plan of Reorganization

         Daniel M. McDermott, United States Trustee for Region 9, by and through his

undersigned counsel, objects to the Plan of Reorganization Version 2.1 for Louis A. Telerico.

For the reasons set forth more fully below, the United States Trustee submits that plan is not

feasible has not been filed in good faith.

Jurisdiction

         1. Daniel M. McDermott is the United States Trustee for Region 9. Pursuant to 28

U.S.C. § 586, the United States Trustee is statutorily obligated to monitor the administration of

cases commenced pursuant to the Bankruptcy Code, 11 U.S.C. § 101 et seq.        Pursuant to 11

U.S.C. § 307, the United States Trustee has standing to be heard.

         2. The Court has jurisdiction to hear and decide the issues raised by the United States

Trustee under 28 U.S.C. § 1334. These matters constitute core proceedings as defined under

28 U.S.C. §157(b)

Statement of Facts

         3.   On February 5, 2017, Louis Anthony Telerico (“Debtor”) filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The first meeting of creditors pursuant to 11

U.S.C. § 341 was held on March 15, 2017.




17-50236-amk       Doc 227     FILED 03/20/19      ENTERED 03/20/19 15:39:56           Page 1 of 7
       4    Debtor owns real property located at 545 Bristol Dr., Aurora, Ohio (“Bristol Dr.

Property”). Debtor testified at the first meeting of creditors the Bristol Dr. Property is a 35,000

square foot four story house. On Schedule A/B: Property, the Debtor values the home at

$10,966,000. (Doc. No. 15, pg. 3) The Bristol Dr. Property is listed for sale with Berkshire

Hathaway HomeServices and has been on the market since April or May, 2017. The listing price

is $14,250,000.

       5. Amended Schedule D: Creditors Who Have Claims Secured by Property identifies

secured debt totaling $7,498,326.55. (Doc. No. 20, pgs. 3 - 6.)

       6. Amended Schedule E/F: Creditors Who Have Unsecured Claims identifies no priority

debt and general unsecured debt of $326,068.54. (Doc. No. 200, pgs. 8 – 18.)

       7. Schedule I: Your Income lists income for Debtor and his non-filing spouse. At the

time of the filing, Debtor was not employed and listed monthly income of $2,454 from social

security and $11,434 from a pension or retirement account. At the time of the filing, his non-

filing spouse was employed as Property Manager for Capital L, a corporation owned by Debtor,

and listed monthly income of $1,700.00 for “Property Management Fee from Capital L” and

$1,490 from social security. (Doc. No. 15, pgs. 33 and 34) Debtor’s total household income at

the time of the filing was $17,078.00.

       8. Schedule J: Your Expenses, Debtor lists total monthly expenses of $13,888 with

monthly net income of $3,190 per month. (Doc. No. 15, pgs. 35 and 36)

       9. Since the filing of the case, Debtor and his non-filing spouse received new

employment and their monthly household income has increased. According to the monthly

operating reports, Debtor is earning on average $2,016.97 from “Wages from Other Sources.”

The United States Trustee deposed Sharon Stephula, Debtor’s non-filing spouse. According to




17-50236-amk      Doc 227     FILED 03/20/19       ENTERED 03/20/19 15:39:56            Page 2 of 7
her testimony, she is employed as Director of Operations for Amara Home Care, Inc. earning a

salary of $75,000 per year. She has been employed there since August, 2018. She is entitled to

receive bonuses every six months but did not earn a bonus in February, 2019 because the

benchmark for a bonus was not reached.

       10. On March 13, 2018, Debtor filed a Chapter 11 Plan of Reorganization and a

disclosure statement. (Doc. No. 85 and 86.) The Plan and Disclosure Statement were amended

several times and on February 15, 2019, the Court approved Debtor’s Disclosure Statement

Version 2.1 for Louis A. Telerico (“Disclosure Statement”) (Doc. 192) and scheduled a hearing

on confirmation on Debtor’s Plan of Reorganization Version 2.1 for Louis A. Telerico (“Plan”).

(Doc. 191)

       11. The Disclosure Statement and Plan identify total amount of unsecured claims as

$3,731,260.16 which includes the unsecured portion of scheduled secured claims. The Plan, as

filed, proposed to pay unsecured creditors $50,110.33 over five years, which, based on unsecured

claims of $3,731,260.16, is a dividend of approximately 1.3% of unsecured claims.

       12. The Plan, as filed, proposes Debtor and his non-filing spouse will continue to live in

the Bristol Drive Property making interest only payments of $11,465.70 per month to Bank of

America for 60 months and paying real estate taxes of $11,486.54 per month.

       13. The Plan proposes payments to a trust for distribution to unsecured creditors during

the first year of the plan of $250.85 per month increasing to $1,466.18 per month in year five.

Debtor’s monthly expenses under the Plan for year one, excluding payments to Bank of America

and real estate taxes, total $10,703.09. These expenses represent an increase in almost every

category from Schedule J. The monthly household expenses also increase every year under the

Plan with expenses totaling $15,475.44 per month in year five of the plan.




17-50236-amk      Doc 227     FILED 03/20/19      ENTERED 03/20/19 15:39:56           Page 3 of 7
       14. Exhibit C of the Disclosure Statement is a summary of the monthly operating

reports filed by Debtor from the inception of the case to the month ending October 31, 2018.

According to Exhibit C, Debtor had cash at the end of each month averaging $10,845.41.

According to the monthly operating reports, it does not appear that any of this money has been

escrowed or is available to fund the Plan.

Legal Authority

       15. Debtor’s Plan cannot be confirmed because it does not comply with the

requirements of 11 U.S.C. § 1129(a)(3) and (a)(11). In particular, the United States Trustee

suggests the plan has not been proposed in good faith as required by section 1129 (a)(3) and the

plan is not feasible as is required by section 1129(a)(11) “Section 1129 of the Bankruptcy Code

requires the Court to confirm a Chapter 11 plan that meets certain requirements. The Court ‘shall

confirm a plan’ pursuant to § 1129(a) of the Bankruptcy Code, but ‘only if all’ of the applicable

requirements set forth in that subsection are met.” In re: Trenton Ridge Investors, LLC, 461 B.R.

440, 455 (Bnkr. S.D. OH 2011).

       16. Bad Faith: The term “good faith” is not defined in the Bankruptcy Code. Id. at

468. Nonetheless, it is generally accepted that the term “good faith” means “that there exists a

reasonable likelihood that the plan will achieve a result consistent with the objectives and

purposes of the Bankruptcy Code.” Id. An assessment of a debtor’s good faith requires the

Court to consider all the facts and circumstances surrounding the debtor’s filing for

bankruptcy. In re Integrated Telecom Express, Inc., 384 F.3d 108, 118 (3rd Cir. 2004)

(dismissing chapter 11 case). Dismissal of a case is proper if the court finds the debtor acted in

bad faith and that creditors were prejudiced by such conduct. In re Moses, 227 B.R. 98, 102

(E.D. Mich. 1996).




17-50236-amk      Doc 227     FILED 03/20/19       ENTERED 03/20/19 15:39:56            Page 4 of 7
         17. Once a debtor’s good faith is called into question, the burden shifts to the debtor to

prove the bankruptcy petition was filed in good faith. In re Tamecki, 229 F.3d 205, 207 (3rd Cir.

2000).

         18. While Debtor’s Plan does provides for a reorganization, it fails to employ principles

of fundamental fairness. Debtor is attempting to keep a house with an appraised value of

approximately $4,000,000. The Bristol Dr. property is for sale with a sales price of

$14,500,000, yet in the liquidation analysis, Debtor values the house much lower. If Debtor

believes the house is worth $14,500.00, this number should be used in the liquidation analysis.

If Debtor really wants to sell the Bristol Dr. Property and pay creditors, the sales price should

have been reduced or listed at or near the appraised value. Debtor’s Plan provides for annual

payments for repairs and maintenance on the house starting at $48,000 in year one and increasing

to $51,956.74 in year five. Debtor’s Plan proposes payments to Bank of America, the first

mortgage holder $11,465.70 per month and real estate taxes of $11,486.54 per month. This is

while paying unsecured creditors $250.85 per month in year one with a total distribution to

unsecured creditors during the life of the plan of approximately 1%. See Disclosure Statement,

Exhibit B.

         19. Feasibility: “Bankruptcy courts have an affirmative obligation to ensure that plans

are feasible.” Trenton Ridge, 461 B.R. at 478. Feasibility, though, is not defined in the

Bankruptcy Code. Id. Courts may confirm a Chapter 11 plan only if “confirmation of the plan is

not likely to be followed by the liquidation, or the need for further financial reorganization, of

the debtor or any successor to the debtor under the plan, unless such liquidation or reorganization

is proposed in the plan.” (11 U.S.C. § 1129(a)(11)). The underlying purpose of the feasibility

test is “to determine whether there is a reasonable probability that creditors will receive the

payments provided for in the plan.” Trenton Ridge, 461 B.R. at 478. See also In re G–I

Holdings Inc., 420 B.R. 216, 267 (D.N.J.2009) ( “[T]he key element of feasibility is whether



17-50236-amk       Doc 227     FILED 03/20/19       ENTERED 03/20/19 15:39:56            Page 5 of 7
there is a reasonable probability the provisions of the Plan can be performed.”).

       20. Debtor has not established his projected household income is realistic or achievable.

The projections list his personal earnings (excluding his pension and social security) to be

$11,108.06 per month in year one increasing to $13,501.91 in year five. Per the summary of

Debtor’s operating reports, the average income Debtor earned from “Salary or Cash from

Business” is $2,106.97. See Disclosure Statement, Exhibit C. The projections include

contribution from Debtor’s non-filing spouse of $150,000 per year. Her current income is

$75,000 per year.

        21. Debtor is attempting to maintain the same extravagant lifestyle he maintained prior

to filing and during bankruptcy. Debtor wants to keep an extremely expensive home and

continue to pay exorbitant expenditures, while his household income does not support it and is

attempting to do so at the expense of his unsecured creditor. Debtor’s plan is not feasible and

smacks of bad faith.

       WHEREFORE, the United States Trustee respectfully requests this Court enter an Order

denying confirmation of Debtor’s plan and for such other relief as this Court deems appropriate.

                                                     Respectfully submitted,

                                                     Daniel M. McDermott
                                                     United States Trustee, Region 9

                                              by:    /s/ Maria D. Giannirakis
                                                     Maria D. Giannirakis (0038220)
                                                     Trial Attorney
                                                     Office of the United States Trustee
                                                     H.M. Metzenbaum U.S. Courthouse
                                                     201 Superior Avenue East, Suite 441
                                                     Cleveland, Ohio 44114-1240
                                                     Phone: (216) 522-7800 ext. 222




17-50236-amk        Doc 227   FILED 03/20/19        ENTERED 03/20/19 15:39:56          Page 6 of 7
                                      Certificate of Service

        I certify that on March 20, 2019, a true and correct copy Objection of the United States
Plan of Reorganization was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:


      Todd A. Atkinson       tatkinson@ulmer.com
      Bryan J. Farkas     bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com
      Scott D. Fink    ecfndoh@weltman.com
      David A. Freeburg       david@freeburglaw.com
      Michael J. Occhionero       mjocolpa@sbcglobal.net
      Richard P. Schroeter      rschroeter@amer-collect.com, crogers@amer-
       collect.com;HouliECF@aol.com
      Frederic P. Schwieg      fschwieg@schwieglaw.com
      David J. Sternberg      djsternberg@ameritech.net
      United States Trustee      (Registered address)@usdoj.gov
      Steven L. Wasserman        swasserman@westonhurd.com, specek@westonhurd.

And by regular U.S. Mail, postage prepaid to:

      PRA Receivables Management, LLC                      Daniel Miller
       PO Box 41021                                         221 Summit Street SE
       Norfolk, VA 23541                                    North Canton, OH 44720

      Susan J. Lax
       755 White Pond Drive, Suite 403
       Akron, OH 44320

      Deborah Nashmy
       Blue Rock Select LLC
       7395 Center St
       Mentor, OH 44060


                                             by:     /s/ Maria D. Giannirakis
                                                     Maria D. Giannirakis (0038220)
                                                     Trial Attorney
                                                     Office of the United States Trustee
                                                     H.M. Metzenbaum U.S. Courthouse
                                                     201 Superior Avenue East, Suite 441
                                                     Cleveland, Ohio 44114-1240
                                                     Phone: (216) 522-7800 ext. 222
                                                     maria.d.giannirakis@usdoj.gov




17-50236-amk      Doc 227     FILED 03/20/19       ENTERED 03/20/19 15:39:56           Page 7 of 7
